                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


 RONALD OTTAVIANCE, TRUSTEE,
 ROSEWATER TRUST, and MICHAEL
 BALICE,
              Plaintiffs,
                                                       Civ. No. 18-16429
               V.

                                                            OPINION
 AVS PROPERTIES, LLC

                      Defendant.

KEVIN MCNULTY, U.S.D.J.:
   I.      Introduction and Background1
        Pro se plaintiff Michael Balice has an extensive litigation history with this
Court. In 2014, the United States government bought a federal tax collection
action against Balice and his former spouse. In an action filed in this court, the
United States reduced to judgment the overdue tax liability of Balice and his
former spouse. United States v. SaUce et aL, Civ. No. 14-3937 (D.N.J.). Plaintiff
Rosewater Trust, a nominal owner of the Metuchen property, was found to be
Balice’s nominee or alter ego, and set aside. United States u. SaUce et al., Civ.
No. 14-3937 (D.N.J.) (DE 210).
        I issued an order of sale allowing the Internal Revenue Service (“IRS”) to
sell the property and directing Balice to vacate the premises. Defendant AVS
Properties, LLC (“AVS”) submitted the winning bid for the property at a public
auction. The Court thereafter confirmed the sale and directed the clerk to
distribute the proceeds, applying a portion to Balice’s unpaid tax liabilities. The
Court also directed the Government to convey the real property to AVS by deed.
The action in this Court was characterized by repetitive, indeed abusive,


     As used in this Opinion, “DE” refers to the docket entry number in this case.
“Compl.” refers to Balice’s state court complaint. (DE 1-1).

                                           1
motion practice by Mr. Balice in which he continually reified the same or
similar “tax protester” arguments to the effect that the income tax is
unconstitutional. Balice appealed fifteen decision entered by me and nine
decisions issued by the Magistrate Judge. The Third Circuit consolidated the
appeals and affirmed. See United States v. Balice et al., C.A. No. 17-3134 (3d
Cir.).
         Mr. Balice also filed a series of parallel actions in an attempt to prevent
the sale of the home and enforcement of the federal court judgment. First, he
brought an action in the Superior Court of New Jersey, Middlesex County,
which was subsequently removed pursuant to 28 U.S.C.          § 1442(a)(1). See
Balice z1’. United States, Civ. No. 17-13601 (D.N.J.). The complaint was brought
against the United States, the Attorney General, and two agents of the IRS, as
well as myself. That case was assigned to Chief Judge Wolfson, who dismissed
the complaint with prejudice based on sovereign and judicial immunity. The
Third Circuit affirmed. Balice v. United States, 763 F. App’x 154 (3d Cir. 2019).
         Thereafter, Balice filed a second complaint in state court, which was
substantively identical to the first state-court complaint. This complaint was
ultimately dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6).
Balice v. United States of America, Civ. No. 17-10291 (D.N.J.) (DE 11). He then
filed for bankruptcy and sought to discharge the tax debt by filing a series of
motions and an adversary proceeding. That case was dismissed without
discharge. In re Balice, No. 17-32967 (Bankr. D.N.J. Nov. 13, 2017) (DE 68).
         On August 2, 2018, Mr. Balice filed a third state-court action, again
attacking the basis of the underlying tax action. Balice v. United States of
America, et. al., Civ. No. 18-13560. That action reasserted the same allegations
and claims which he pled in the first state-court complaint. It, too, was
dismissed. Balice u. United States of America, et. aL, Civ. No. 18-13560 (DE 9).
         Balice and Ronald Ottavianno, as “Trustee” of the Rosewater Trust, now
sue AVS for “unlawful invasion of the plaintiffs property.” On October 23,
2018, Balice filed a complaint in the Superior Court of New Jersey, Middlesex


                                           0
County. The present complaint alleges that the execution of the judgment
entered in the underlying tax collection action (which Balice refers to as a
“foreign judgment”) violated various New Jersey statues and the New Jersey
Constitution. Balice seeks declaratory and injunctive relief “from the unlawful
and violative invasion of plaintiffs private and personal property,” “from the
unlawful claims to the property being made by the defendant through an
unregistered foreign process,” and to prevent “any further or future claims” to
the Metuchen property.
         Now before the Court are several motions: (1) the Government’s motion to
intervene and dismiss the now-removed complaint (DE 2); (2) Balice’s motion to
remand to New Jersey State Court (DE 4); and (3) Balice’s motion for default
against AVS (DE 12).
         Balice also seeks to “strike” (1) the Government’s motion to intervene (DE
6); (2) the Government’s opposition to Balice’s motion to remand (DE 9); and (3)
the Government’s opposition to Balice’s motion to strike (DE 11).
         For the foregoing reasons, Balice’s motion to remand is granted. The
remaining motions are administratively terminated as moot.
    H.      Balice’s Motion to Remand
         I first address the propriety of the Government’s removal and this Court’s
jurisdiction. Balice seeks to remand this matter to state court for lack of
subject matter jurisdiction and because the Government does not have
“standing” to represent AVS. (DE 4). Sauce argues that this matter does not
involve the collection of revenue, but “only involves the enforcement of a federal
court judgement.” (DE 4, at 2).2 Balice also provides general law on this
Court’s jurisdiction, the removal process, and dual sovereignty. (See generally


2       Balice spends a significant portion of his remand brief arguing the merits of his
case. In particular, he contends that federal judgments can only be enforced in state
courts, that only state courts have authority to settle disputes regarding property
rights, and that the Government’s failure to file the underlying tax court judgment in
state court makes the judgment unenforceable. (DE 4, at 2-7). As a result of these
procedural errors, he claims a due process violation, in that the defendants engaged in
a conspiracy to deprive him of his private property. (DE 4, at 5-7, 13).

                                            3
DE 4). He contends that this case is not about the collection of revenue, but
about the enforcement of a federal judgment, which he believes can only be
done in State court. (DE 4, at 13-17, 19). To the contrary, however, are Federal
Rule of Civil Procedure 70 (recognizing that federal court may enforce judgment
for real property by “enter[ing] a judgment divesting any party’s title and
vesting [real or personal property] in others.”), and Rule 64 (providing that
“every remedy” that is available “under the law of the state where the court is
located,   .   .   .   for seizing a person or property to secure satisfaction of the
potential judgment” is also available in federal court).
         The Government contends that removal was proper under either 28
U.S.C.    § 1442(a) or 144 1(a). (DE 5, at 4-5). The Government dedicates less than
two pages of its brief to removal under these provisions, providing little more
than a citation to the statutes. (See id.).
         Balice’s response, which he has styled a “motion to strike” (DE 9), points
out that the Government is not a named defendant in the state complaint, and
no longer has any interest in the property that has been sold and conveyed to
AVS. (He also attacks the validity of that conveyance, however.)3
         I address each basis for removal in turn.
               A. Removal under §1441(a)
         The more commonly invoked provision for removal to federal court, 28
U.S.C.   § 1441(a), provides that a defendant in a state court civil action may
remove the case to federal court if the federal court would have original
jurisdiction to hear the case. See 28 U.S.C.           § 144 1(a) (“any civil action brought
in a State court of which the district courts of the United States have original


3      Balice’s motion to strike will be denied. Rule 12(1) authorizes a court “to strike
from a pleading an insufficient defendant or any redundant, immaterial, impertinent,
or scandalous matter.” Fed. R. Civ. P. 12(1) (emphasis added). The “pleadings” in a
federal action consist of a complaint, an answer to a complaint, an answer to a
counterclaim, an answer to a crossclaim, a third-party complaint, an answer to a
third-party complaint, and, if the court so orders, a reply to an answer. Fed. I?. Civ. P.
7(a). An opposition brief to a motion, however, is not a “pleading.” By far the better
course, and the one I follow here, is to simply consider the validity, or not, of the
arguments in the brief.

                                                   4
jurisdiction, may be removed by the defendant or the defendants, to the district
court of the United States for the district and division embracing the place
where such action is pending.” (emphasis added)); Caterpillar, Inc. v. Williams,
482 U.S. 386, 392 (1987).
       Applying the plain and unambiguous language of 28 U.S.C.           §   1441(a),
courts have held that only a named defendant may remove an action to federal
court under this provision. See Sheppard u. Sheppard, 481 F. Supp. 2d 345,
347-48 (D.N.J. 2007) (“The plain language of the statute clearly limits the right
of removal to ‘defendants.’.    .   .To interpret ‘defendant’ to include non-parties
would produce an absurd result and would contravene more than 65 years of
jurisprudence that has only allowed removal by ‘defendants’ to claims asserted
by a plaintiff.”); Gross v. Deberardinis, 722 F. Supp. 2d 532, 534 (D. Del. 2010)
(“Even assuming Local 1545 Pension Plan is the real-party-in-interest, the
Court concludes that it is not a ‘defendant’ within the meaning of        §   1441(a),
and therefore, is not entitled to remove this action.”); Smith v. St. Luke’á Hosp.,
480 F. Supp. 58, 61 (D.S.D. 1979) (“A holding that an intervenor-plaintiff can
remove would be an unwarranted expansion of jurisdiction by use of             [
1441].”); Kane a RepublicaDe Cuba, 211 F. Supp. 855, 856-58 (D.P.R. 1962)
(holding that nonparty who did not intervene in state court action may not file
for removal); Dep’t of Fin. of Sussex Cnty. v. Polk Heirs, 2017 U.S. Dist. LEXIS
201176, at *45 (D. Del. Dec. 1, 2017) (finding removal improper under 144 1(a)
because removing party did “not have standing to remove this case. He is not a
defendant nor an intervenor in the State action.”); cf Shamrock Oil & Gas Corp.
v. Sheets, 313 U.S. 100, 103 (1941) (affirming Fifth Circuit decision that “the
plaintiff in the state court was not a ‘defendant’ within the meaning of section
28 of the Judicial Code, and so was not entitled to remove the cause under that
section.”).4


        See also Juliano v. Citigroup, NA., 626 F. Supp. 2d 317, 318 (E.D.N.Y. 2009) (“It
is well settled that only a defendant in a state court action may remove that action
under 28 U.S.C. § 1441.”); Geiger v. Arctco Enters., 910 F. Supp. 130, 131 (S.D.N.Y.
1996) (“It is clear beyond peradventure of a doubt that the right of removal is vested
                                             5
       Title 28, U.S. Code, Section 1446, which outlines the procedure for
removal under    §    144 1(a), confirms that the removing party must be a named
defendant. Even if the Government or some other party deems itself a “real
party in interest” in the underlying action, it still “may not remove or
participate in the removal of a case” under     §   1441. Gross, 722 F. Supp. 2d at
5345

       Here, the Government is not a named defendant in the state complaint. It
therefore cannot seek removal under     § 1441,     even if it is the “real party in
interest.” Accordingly, removal    under § 1441     is not authorized.
          B. Removal under §1442(a)(1)
       As to the alternative statutor basis for removal, 8 U.S.C.        §   1442(a), the
entirety of the Government’s argument is as follows: First, removal under
§1442(a) was proper because the complaint “relates to” the collection of
revenue and “centers on alleged wrongful collection of taxes from Balice
[through] a foreclosure action.” (DE 5, at 4). Second, the state-court complaint
“is plainly ‘directed to’ the United States, since it seeks to invalidate an Order
of Sale issued in the United States’ favor.” (Id.).
                 i.    Statutory framework and standard
       Section 1442(a) provides as follows:



exclusively in defendants.”); Adams v. Adminastar Defense Sen’s., Inc., 901 F. Supp.
78, 79 (D. Conn. 19g5) (“It is axiomatic that in the usual case removal can be achieved
only by a defendant, who is by implication a party to the state-court action.”); People of
State of Cal. u. Bozarth, 356 F. Supp. 667, 669 (N.D. Cal. 1973) (“In the present case,
the United States was not a pasty to the Municipal Court proceeding; the affidavit of
the Assistant United States Attorney states that he formally withdrew and never
became a party. Obviously, Section 1441 cannot be relied upon as grounds for
removal.”).
5      Balice also points out that AVS did not consent to the removal. See 28 U.S.C.    §
1446(b)(2)(A) (“When a civil action is removed solely under section 144 1(a), all
defendants who have been properly joined and served must join in or consent to the
removal of the action.”). It is not clear from the docket whether defendant AVS has
been properly served, although AVS has filed an opposition to Balice’s motion for
default. AVS’s motion does not address service. (DE 16).



                                            6
       (a) A civil action    that is commenced in a State court and that
                             .   .



       is against or directed to any of the following may be removed by
       them to the district court of the United States for the district and
       division embracing the place wherein it is pending:

                (1) The United States or any agency thereof.      .for or
                                                                      .



                relating to any act under color of such office or on account of
                any right, title or authority claimed under any Act of
                Congress for the     . collection of the revenue.
                                         .   .




       (d) In this section, the following definitions apply:

                (1) The terms “civil action” and “criminal prosecution”
                include any proceeding (whether or not ancillary to another
                proceeding) to the extent that in such proceeding a judicial
                order, including a subpoena for testimony or documents, is
                sought or issued. If removal is sought for a proceeding
                described in the previous sentence, and there is no other
                basis for removal, only that proceeding may be removed to
                the district court.

28 U.S.C.   §   1442.
       “Section 1442(a) is an exception to the well-pleaded complaint rule,
under which (absent diversity) a defendant may not remove a case to federal
court unless the plaintiffs complaint establishes that the case arises under
federal law.” In re Commonwealth’s Motion to Appoint Counsel Against or
Directed to Def Ass’n of Phila., 790 F.3d at 466 (quotation and citation
omitted). Under this section, “a colorable federal defense is sufficient to confer
federal jurisdiction.” Id.



6       Section 1442, often referred to as the “federal officer removal statute,” has been
twice amended, first in 1996 and a second time in 2011. I note briefly that in 1996,
Congress amended § 1442(a)(1) to allow for removal by “the United States or any
agency thereof.” Federal Courts Improvement Act of 1996, Pub. L. No. 104-3 17, § 206,
 110 Stat. 3847, 3850 (codified as amended at 28 U.S.C. § 1442). Before 1996, removal
was limited to “[ajny officer of the United States or any agency thereof, or person
acting under him, for any act under color of such office.” The 1996 amendment
explicitly reversed International Primate Protection League v. Administrators of the
Tulane Education Fund, 500 U.S. 72, 79-87 (1991), wherein the Supreme Court held
that federal agencies were not entitled to removal under the statute.

                                                 7
       The Third Circuit draws a distinction between removal under §144 1,
which is “to be strictly construed against removal and all doubts should be
resolved in favor of remand,” Boyer              ii.   Snap—On Tools Corp., 913 F.2d 108, 111
(3d Cir. 1990) (quotation and citation omitted), and §1442(a), which is to be
“broadly construed.” Sun Buick, Inc. v. Saab Cars USA, Inc., 26 F.3d 1259,
1262 (3d Cir. 1994); see In re Commonwealth’s Motion to Appoint Counsel
Against or Directed to Def Ass’n of Phila., 790 F.3d 457, 467 (3d Cir. 2015).
Still, while the Supreme Court “has made clear that                 [   1442] must be ‘liberally
construed[,J’     *   .   .   [that] broad language is not limitless. And a liberal
construction nonetheless can find limits in a text’s language, context, history,
and purposes.” Watson u. Philip Morris Cos., 551 U.S. 142, 147 (2007).
       In order to establish a proper basis for removal under §1442, the
removing party must show that “(1) it is a ‘person’ within the meaning of the
statute; (2) the [plaintiffs] claims are based upon the [removing party’s]
conduct ‘acting under’ the United States, its agencies, or its officers; (3) the
I plaintiffs]   claims against it are ‘for, or relating to’ an act under color of federal
office; and (4) it raises a colorable federal defense to the [plaintiffs] claims.” In
re Commonwealth’s Motion to Appoint Counsel Against or Directed to Def Ass’n
of Phila., 790 F.3d at 467.
                          ii. Statutory meaning of “directed to”
       Section 1442(a) provides, in effect, for removal of civil actions
commenced in state court that are either “against” or “directed to” a federal
agency acting under color of title. See Lindy v. Lynn, 395 F. Supp. 769, 771
(E.D. Pa. 1974), affd, 515 F.2d 507 (3d Cir. 1975). The first alternative does
not apply. Balice did not file his action “against” the United States; i.e., he did
not name the United States as a party. It follows that the only remaining option
for removal under §1442(a)(1) is that the civil action was “directed to” the
United States. Cf Parsons v. Tex. Office oftheAG, 2018 U.S. Dist. LEXIS
215806, at *11 (E.D. Tex. Aug. 8, 2018) (interpreting “against” and concluding
that “upon being named a defendant in a state court action, federal agencies,


                                                        8
•   .   may remove such proceedings to federal court.”), adopted by, 2018 U.s.
Dist. LEXIS 215319, at*1 (E.D. Tex. Dec. 21, 2018). The “directed to” provision
of the statute does not require that the government be actually named as a
defendant. still, its scope cannot be unlimited, and its scope has not been
significantly litigated since its enactment in 2011.
           I therefore must address the “directed to” provision under applicable
principles of statutory interpretation. Primarily, the courts will look to the plain
language of a statute to determine its meaning. United States u. Gregg, 226
F.3d 253, 257 (3d Cir. 2000). “If the language of the statute expresses
Congress’s intent with sufficient precision, the inquiry ends there and the
statute is enforced according to its terms.” Id. When the language is clear,
typically no further inquiry is required. Barrios z’. Att’y Gen., 399 F.3d 272, 277
n.h       (3d Cir. 2005).
           There is a narrow exception, however: the plain language may be set
aside in a particular case if its application would lead to an “absurd result.” Id.
When the plain language is at odds with legislative intent, “a blind adherence
to the literal meaning of a statute [could] lead to a patently absurd result that
no rational legislature could have intended. Following the letter, rather than
the spirit, of the law in such cases would go against the court’s role of
construing statutes to effectuate the legislature’s intent.” Id. Particularly in
such a case, the court may look for guidance to the legislative history. “[T]he
authoritative source for finding the Legislature’s intent lies in the Committee
Reports on the bill, which ‘represen[t] the considered and collective
understanding of those Congressmen involved in drafting and studying
proposed legislation.” Garcia v. United States, 469 U.S. 70, 76 (1984) (internal
citations omitted).
           When interpreting statutes, courts work to “fit, if possible, all parts [of a
statute] into a harmonious whole.” Food & Drug Admin. v. Brown & Williamson
Tobacco Corp., 529 U.S. 120, 133, (2000) (quoting FTC z.’. Mandel Bros., Inc.,
359 U.S. 385, 389 (1959)). “It is a cardinal principle of statutory construction


                                              9
that the statute ought, upon the whole to be so construed that, if it can be
prevented, no clause, sentence or word shall be superfluous, void, or
insignificant.” TRWIna v. Andrews, 534 U.S. 19, 31(2001); see also Conn.
Nat’l Bank v. Gennain, 503 U.S. 249, 253 (1992) (“LC]ourts should disfavor
interpretations of statutes that render language superfluous.”).
      With these principles in mind, I start with the plain text of the statute.
The ordinary definition of “directed” is “aim[ed]           .   .   .   in a particular direction or
at a particular person.” Guggenberger u. Starkey Labs., Inc., 2016 U.S. Dist.
LEXIS 180403, at *17 (D. Minn. Dec. 29, 2016) (quoting New Oxford American
Dictionary 491 (3d ed. 2010)); see also Black’s Law Dictionary (11th ed. 2019)
(defining “direct” as “[t]o aim (something or someone)”). “Directed to,” therefore,
has been interpreted “to require a party     .   .   .   to ‘aim’ the civil action at the
federal entity in order for the action to be removable under                    §   1442(a).”
Guggenberger, 2016 U.S. Dist. LEXIS 180403, at *17. A federal agency’s motion
to intervene in a state court action, standing alone, may not suffice to bring it
within the “directed to” requirement of1442. Guggenberger 2016 U.S. Dist.
LEXIS 180403, at *1718 (“A court’s response to a federal entity’s motion for
permissive intervention does not suffice, since in such a situation, the federal
entity seeking removal ‘directed’ or ‘aimed’ the resulting judicial order at itself.”
(citing Stephen L. LaFrance Holdings, Inc. v. Sorensen, 278 F.R.D. 429, 440
(E.D. Ark. 2011) (rejecting the United States’ “novel argument that, because it
intervened, the civil action is now against the U.S. Government”)).7


        I note that the Government has, however, raised strong arguments for
intervention. (DE 2); see Zito u. Tesodero, 239 F. Supp. 354, 355 (E.D.N.Y. 1965)
(granting intervention to United States because “United States has claims for income
taxes due it.   . and, in fact, has asserted tax liens against the plaintiff.
                    .


Distribution or disposition of the property in issue would, therefore, have an adverse
effect upon the claims and liens of the United States.”).
       The Government perhaps could have intervened in the state court proceeding as
a defendant and then sought removal as a named defendant under this statute or
§144 1. See e.g., Peoples Nat’! Bank of Morn v. Bt’VHC, LLC, 2008 U.S. Dist. LEXIS
125222 (D. Minn. Oct. 10, 2008) (remanding case where “a party seeks in state court
to compel the production from a third party of documents that belong to the federal
government, the state-court proceedings are removable by the federal government if it

                                           10
         Turning to the legislative history of1442, the “basic purpose” of
1442(a) has been described as follows:
         [T]o protect the Federal Government from the interference with its
         operations that would ensue were a State able, for example, to
         arrest and bring to trial in a State court for an alleged offense
         against the law of the State, officers and agents of the Federal
         Government acting within the scope of their authority.

In re Commonwealth’s Motion to Appoint Counsel Against or Directed to Def
Ass’n of Phila., 790 F.3d at 466 (quotation and citation omitted).
         In 2011, Congress amended §1442 in several ways. First, the Removal
Clarification Act added the definition of “civil action” and “criminal
prosecution,” which now appear in §1442(d)(1). Removal Clarification Act of
2011, Pub. L. No. 112-51,          § 2, 125 Stat. 545, 545 (codified as amended at 28
U.S.C.   § 1442, 1446, 1447 (2012)). “[T]he term ‘civil action’ includes ancillary
proceedings, so long as a .judicial order’ is sought or issued.” In re
Commonwealth’s Motion to Appoint Counsel Against or Directed to Def Ass’n of
Phila., 790 F.3d at 467.
         Second, the Act “added the words ‘or relating to’ after ‘for’ in           § 1442(a).”
Id.; see 28 U.S.C. §1442 (a) (“A civil action        .   .   .   that is commenced in a State
court and that is against or directed to any of the following[:] The United States
or any agency thereof.     .   .   for or relating to any act under color of such office.”
(emphasis and alteration added)). In effect, “before 2011, proponents of removal
jurisdiction under    § 1442 were required to ‘demonstrate that the acts for which
they [we]re being sued’ occurred at least in part ‘because of what they were
asked to do by the Government.”’ In re Commonwealth’s Motion to Appoint
Counsel Against or Directed to Def Ass’n of Phila., 790 F.3d at 471 (citation
omitted). With the 2011 amendments, “the statute was amended to encompass
suits ‘for or relating to any act under color of [federal] office.” Id. (quoting 28
U.S.C.   § 1442(a)(1) (2011)).

has intervened in the state-court proceedings.”). Instead, however, the Government
preemptively removed a state court complaint to which it was not currently a party.

                                                11
      The Third Circuit has concluded that the ordinary meaning of the phrase
“related to” is broad and means “to stand in some relation; to have bearing or
concern; to pertain; refer; to bring into association with or connection with.”’
Id. (quoting Morales v. Trans World Airlines, Inc., 504 U.S. 374, 383 (1992)). “[I]t
is sufficient for there to be a ‘connection’ or ‘association’ between the act in
question and the federal office.” Id. In other words, the “for or related to”
portion of the statute considers the substance of the conduct charged in the
complaint and whether it is connected to federal action.
      Finally, the 2011 amendments allowed for removal even when the
removing federal entity is not a named defendant, where a civil proceeding is
“directed to” a federal agency or officer. According to the House Report, the
2011 amendment “clarifies that a civil action ‘commenced’ in State court
includes those brought ‘against’ a Federal officer (which covers suits) as well as
those ‘directed to’ a Federal officer (which presumably covers discovery
proceedings).” H.R. REP. 112-17,6, 2011 U.S.C.C.A.N. 420, 425. “This allows
any Federal officer subpoenaed pursuant to a State pre-suit discovery statute
to remove the civil action or criminal prosecution to U.S. district court under
28 U.S.C. S 1442.” Id.; see 28 U.S.C.        §       1446(g) (providing that where removed
civil action under   §   1442(a) “is a proceeding in which a judicial order for
testimony or documents is sought or issued or sought to be enforced, the 30-
day [notice of removal] requirement      .   .   .   is satisfied if [notice of removal is filed]
not later than 30 days after receiving, through service, notice of any such
proceeding.”).
      I do not believe that the phrase “directed to” authorizes the court to
determine on its own that a complaint, although not brought against the
federal government, is “really” a suit against the federal government. When
Congress added the phrase “directed to,” its narrow purpose was “to establish[J
that cases may be removed when federal documents are sought in state court
cases,” even when the federal entity is not a defendant. Rodgers t’. Gilbert, 2012
U.S. Dist. LEXIS 59959, at *5 (W.D. Ky. Apr. 27, 2012); see Guggenberger,


                                                 12
2016 U.S. Dist. LEXIS 180403, at *19 (recognizing same and holding that
removal not proper because “[t]he United States has not demonstrated that any
discovery [sought] is the property of the federal government, such that those
discovery proceedings could be considered ‘against or directed to’ the United
States as a ‘real party in interest.”’); see also Smith v. Hous. Auth. of Bait. City,
2011 U.S. Dist. LEXIS 6554, at*8 (D. Md. Jan. 21, 2011) (denying remand
garnishment action brought for HUD funds); Parsons, 2018 U.S. Dist. LEXIS
215806, at *15 (holding that “purpose of 1442 is not served by permitting the
VA to remove state court proceedings where it was served with a petition
containing no claims against it, not naming it as a party and/or not seeking to
subpoena or otherwise compel any documents or other discovery materials
from the VA.”).
      Moreover, “[i]f removal is sought for a proceeding in which federal
documents are requested, ‘and there is no other basis for removal, only that
proceeding may be removed to the district court.”’ Rodgers, 2012 U.S. Dist.
LEXIS 59959, at *5 (holding removal proper for resolution of discovery dispute,
and “[u]pon resolution of this narrow issue, the case should be remanded.”).
                  iii. Analysis
      The Court agrees with the Government that the complaint meets the
requirement of being “related to” the revenue collection functions of the IRS.
Although the complaint is brought against AVS, it actually says very little
about any supposedly wrongful conduct by that entity. Rather, the alleged
wrongdoing is attributed to the Government’s conduct in the underlying tax
action in connection with its efforts to collect on Balice’s unpaid income tax
liabilities. Cf Papp   ii.   Fore-Kast Sales Co., 842 F.3d 805, 813 (3d Cir. 2016)
(holding “related to” element met where there was “indeed a connection or
association between the acts complained of by [plaintiff] and the federal




                                              13
government.” (alteration added)).8 That a complaint “relates to” the activities of
a federal office, however, is not the end of the matter.
       To be removable under section 1442(a), the suit must be “against” or
“directed to” the Government. Cf In re Proceeding in Which Pa. Seeks to Compel
the Def Ass’n of Phila. to Produce Testimony, 2013 U.S. Dist. LEXIS 115309, at
*2 (E.D. Pa. Aug. 15, 2013) (holding that state proceeding seeking to compel
testimony from the Federal Community Defender Organization “to determine
whether the FCDO used federal grant monies in its state court representation
of [Pennsylvania state prisoner facing death sentence}, and, if it made such a
finding, to disqualify the FCDO from the case” was properly removed under
§1442(a)), affid, 790 F.3d 457 (3d Cir. 2015). To hold that a complaint, simply
by virtue of satisfying the “related to” requirement, also satisfies the “against”/
“directed to” requirement, would render the latter provision superfluous. I
therefore must determine whether Balice’s state court complaint was “against”
or “directed to” the United States. I conclude that it was not.
       The Government was not named as a defendant in Balice’s complaint;
thus the action was not brought “against” the Government. Now the United
States has moved to intervene; when it removed the case, however, it was not a
party. The appropriateness of removal is measured as of the time of removal.
       Nor was the action “directed to” the Government in the sense outlined
above. That provision, I find, was intended only to cover actions which, while
not naming the United States as a party, seek discovery from the United
States. This action does not fit that description.

8      The Third Circuit in Papp did not address the “against” or “directed to” aspect of
the statute. In that case, the plaintiff filed a failure-to-warn suit against The Boeing
Company, a military contractor, for injuries to his wife that were caused by exposure
to asbestos. Boeing removed the action once it learned that the alleged injuries were
caused by the wife’s work on a military cargo plane for the U.S. Navy. The Third
Circuit affirmed the removal, concluding that (1) Boeing was a “person;” (2) Boeing was
“acting under” a federal agency; (3) the conduct “related to” acts done for a federal
agency; and (4) Boeing raised a colorable military-contractor defense.
       I am cognizant, of course, that the complaint here seeks to have it both ways.
The United States, says Mr. Balice, cannot participate because it has no more interest
in the case. At the same time, however, Mr. Balice in effect collaterally attacks the tax
                                            14
judgment and foreclosure sale. Almost nothing in the complaint, is directed to any
allegedly wrongful conduct of AVS, which merely submitted the winning bid in
foreclosure.
      I note that neither AVS nor the Government has sought removal under
§1442(a) (2), which provides as follows:
       (a) A civil action or criminal prosecution that is commenced in a State
       court and that is against or directed to any of the following may be
       removed by them to the district court of the United States for the district
       and division embracing the place wherein it is pending:
              (2) A property holder whose title is derived from any such officer,
              where such action or prosecution affects the validity of any law of
              the United States.
The apparent purpose of § 1442(a)(2) “was to insure a federal forum to persons
who took title to property from a revenue officer and faced a challenge to their
title from others, such as taxpayers, who claimed that the law under which the
revenue officer had seized their property was invalid.” Stratford v. Bridgeport,
434 F. Supp. 712, 714 (D. Conn. 1977).
       Reliance upon this section “requires compliance with two prongs[.]”
Benitez-Bithom v. Rossello-Qonzalez, 200 F.Supp.2d 26, 31 (D.P.R. 2002). First,
“the property in controversy must derive from an officer of the United States[.1”
Id. Second, “the controversy regarding the property must affect the validity of
any law of the United States.” Id.
        AVS obtained the subject property though a sale by the United States,
and the Government conveyed the deed to the property to AVS, which meets the
first prong. See Monroe u. Gagan, 2008 U.S. Dist. LEXIS 83854, at *14 (D. Ariz.
Sep. 29, 2008) (finding first prong met where defendants obtained title to real
property through a United States Marshal’s deed.).
        However, the second prong is arguably not met, as Mr. Balice seems to
have deleted his arguments directed to the validity of the federal tax laws
(although such arguments may be implied). See id. at *15 (“[Qjuesfioning the
validity of a judgment and federal court orders does not transform this into a
controversy affecting the validity of any law of the United States.”) (citing
Stratford, 434 F. Supp. at 715 (“None of the provisions of federal law cited in
support of [defendant’sj removal petition meets the § 1442 standard, since
[plaintiffs] suit does not attack the validity of any of them.’)). The complaint
does not challenge the validity of any federal law, and therefore, cannot be a
basis for removal.

                                            15
   III.      Conclusion
          Accordingly, for the reasons stated above, Balice’s motion to remand is
granted. (DE 4). The remaining filed motions are administratively terminated.
(DE 2, 6, 9, 11, and 12).


Dated: July 15, 2019




                                        Kevin McNulty
                                        United States District Judge




                                          16
